Winslow, J.
The sole question is whether the municipal court of Ashland county lost jurisdiction because its record does not state the place to which the adjournment was taken. It is settled law in this state that, if a justice’s docket does not state the place to which a cause is adjourned, he loses jurisdiction. Does this apply to the municipal court of.Ashland county? We think not. That court is a court of record, with a seal and a clerk. The general provisions of law and rules of practice applicable to circuit courts apply to it. It has jurisdiction concurrent with the circuit court in many matters, civil and criminal, and the law provides that it shall be held at the city of Ashland, in a place to be provided by said city. Oh. 94, Laws of 1889. It is reasonable that a justice of the peace should be held strictly to the rule that he must state the place of the adjournment in his docket, because it is within his power to move his office where he pleases within the town; but no such reason applies here. The municipal court must be held at the place provided by the city, and nowhere else. To name that place in the record would be unnecessary; to name any other place would be void..
By the Court.— Judgment affirmed.